OPINION — AG — ** DUAL OFFICE HOLDING — ELECTION BOARD — SCHOOL BOARD ** A PERSON VACATES HIS POSITION ON THE PRECINCT ELECTION BOARD WHEN BE BECOMES A MEMBER OF A BOARD OF EDUCATION (SCHOOL BOARD), AND THAT HE DID NOT THEREAFTER CONTINUE TO BE A LEGAL MEMBER OF THE PRECINCT ELECTION BOARD, UNLESS HE WAS APPOINTED THERETO SUBSEQUENT TO BECOMING A MEMBER OF THE BOARD OF EDUCATION. IN OTHER WORDS, HE IS LEGALLY A MEMBER OF ONLY THE BOARD TO WHICH HE WAS LAST ELECTED OR APPOINTED. (DUAL OFFICE, SCHOOL BOARD, COUNTY ELECTION BOARD) CITE: 51 O.S. 6 [51-6], OPINION NO. APRIL 4, 1951 — CHILDERS (J. H. JOHNSON)